Name: Commission Regulation (EC) No 1252/2001 of 26 June 2001 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L.
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  means of agricultural production
 Date Published: nan

 Avis juridique important|32001R1252Commission Regulation (EC) No 1252/2001 of 26 June 2001 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L. Official Journal L 173 , 27/06/2001 P. 0027 - 0030Commission Regulation (EC) No 1252/2001of 26 June 2001amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L.THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organisation of the market in seeds(1), as last amended by the Regulation (EC) No 2371/2000(2), and in particular Article 3(5) thereof,Whereas:(1) Commission Regulation (EEC) No 1445/76(3), as last amended by Regulation (EC) No 1389/2000(4), listed the varieties of Lolium perenne L. of high persistence, late or medium late, and of Lolium perenne L. of low persistence, medium late, medium early or early, within the meaning of the provisions adopted pursuant to Article 3 of Regulation (EEC) No 2358/71.(2) Since the last amendment of Regulation (EEC) No 1445/76, certified seed of certain varieties of Lolium perenne L. is no longer marketed, while certified seed of other varieties has appeared on the market and will be marketed for the first time during the 2001/02 marketing year. Furthermore, the application of the classification criteria to certain varieties of Lolium perenne L. results in their inclusion in one of the abovementioned lists. The Annexes to Regulation (EEC) No 1445/76 should therefore be amended accordingly.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds,HAS ADOPTED THIS REGULATION:Article 1Annexes I and II to Regulation (EEC) No 1445/76 are hereby replaced by the Annexes to this Regulation.Article 2This Regulation shall enter into force on 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 246, 5.11.1971, p. 1.(2) OJ L 275, 27.10.2000, p. 1.(3) OJ L 161, 23.6.1976, p. 10.(4) OJ L 158, 30.6.2000, p. 11.ANNEX I"ANNEX IVarieties of high persistence, late or medium lateAberavonAbercraigsAberelfAceActionAladinAllegroAmadeusAmbonAnconaAndesAndurilAnimoAntaraApolloArabellaAragonArdriAristoArmor (T)AtlasAvenueAvignonBabylonBaccaraBalletBarballBarcampoBarclayBarcredoBardessaBardoriaBareineBaremaBarenzaBarezaneBarfort (T)BarglenBaricadeBarinkBarlatanBarlennaBarletBarlimaBarlindaBarlouiseBarlowBarluxeBarmacoBarmedia (T)BarmilkaBarnhemBarplusBarpoloBarriereBarryBartwingoBarweideBelcampo (T)Belfort (T)BellevueBelmonteBimalBocage (T)BolognaBorviBostonBoulevardBovianBrighstarBrioBritalBroutorBurtonCadansCaddyCadillacCalibra (T)CampaniaCancanCapperCaptainCardinalCarillonCarnacCarreraCarrickCassiusCastle (T)ChablisChagallChapparalCheops (T)ChoiceCitadel (T)ClaudiusClermont (T)ClerpinColorado (T)CompasComplimentConcertoConcileCondesa (T)Cooper (T)CorbetCordobaCornwallCoronaCorsoCudCyrusDacapoDaliDaniloDariusDemarrageDexterDiscoDomingoDonataDragonDromoreDuramoEdenEdgarElectraEleganaElgon (T)ElkaEminent (T)EntrarEnvyErnesto (T)Esperon (T)EvitaExitoFanal (T)FannyFaustinoFeederFetione (T)FigaroFingalFlairFoxtrotFreijaFrisiaGallant (T)GaloreGarfieldGemma (T)GeronaGilfordGitana (T)GladioGlenGlobeGreenfairGreengold (T)GreenstarGwendalHeliosHenriettaHerautHerbal (T)HerbieHerbus (T)HerculesHermesHippo (T)HonneurIcaroIdeal (T)ImagoIsabelJettaJumboJuventus (T)KabotaKalinkaKarinKavatKelvinKent IndigenousKerdionKervalLaguna (T)LancelotLangaLassoLeiaLeonLex 86LexusLihersaLimageLimesLinkLinoctaLiparisLipondoLiquickLisabelleLisunaLivonneLivornoLivreeLorettaLorettanovaLorinaMadera (T)MagellaMagicMagyarMaineMammout (T)ManhattanMarabellaMargaritaMarino (T)MarkantaMartinaMarylinMasterMathilde (T)MauriceMebaMelaniMeltra RVP (T)MelvinaMentorMeradonna (T)MerciMergandaMerigoldMerkator (T)Merkem (T)MerletteMerlovMetricMervueMeteorMexicoMikadoMilcaMillenium (T)MiltonMissouri (T)ModentaModuleModus (T)MombassaMondialMontagne (T)Montando (T)MontreuxMorimbaMorondaMurdockMuscadet (T)Navan (T)Navarra (T)NelsonNorleaNortonOdessaOharaOhioOperaOpinionOptionOrion (T)OrleansOutsiderOrvalOxianaPacagePaddokPagodePanachePanchoPandora (T)Paradox (T)ParcourPastoral (T)PatoraPavoPedroPelleasPerfectPermaPhoenix (T)Piamonte (T)PippinPlaisirPlayerPlentyPluto (T)Pomerol (T)PortstewardPrecisionPreferencePremiumPresterProfitProgressProton (T)PulsarRally (T)RastroRecoltaRecordRegatta (T)RelonRenoirRiikkaRitzRivalRoderickRomarkRonjaRoy (T)SaborSakiniSalemSamebaSanremoSantiago (T)SarsfieldSauvignonScore (Fair Way)ScoutSedonaSensationSevillaSiberiaSimfordSirius (T)SisuSixtusSolioSommoraSourireSponsorSprinterStatus (T)StratosSummitSuperstarSussexSydneySynergaTalbotTalgoTayaTexasTirenoTitusTivoli (T)TobagoToledoTorinoTraniTresorTrimaranTrimmerTroubadourTucsonTwingoTwydawnTwygemTwygoldTwyjadeTwystarTyroneUlyssesUmbriaVenetianVentoux (T)VeritasViennaVigorVincentWadiWeigraWendyYorkZambesi"ANNEX II"ANNEX IIVarieties of low persistence, medium late, medium early or earlyAbertorch (T)Atempo (T)ExcelFerrariRomeoSolitaire (T)VedetteVerna PajbjergVivaceWizard"